Citation Nr: 0603042	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-02 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
onychomycosis.

2.  Entitlement to service connection for prostatitis and 
benign prostatic hyperplasia.

3.  Entitlement to service connection for right leg disorder.

4.  Entitlement to service connection for left leg disorder.

5.  Entitlement to service connection for right knee 
disorder.

6.  Entitlement to service connection for left knee disorder.

7.  Entitlement to service connection for disorder of the 
eyes.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for microhematuria.

10.  Entitlement to service connection for chronic renal 
failure.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had more than 20 years of active service, between 
May 1948 and January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2001 and April 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In June 2003, the Board remanded the claim of 
entitlement to service connection for a prostate disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During a hearing held in September 2005, the veteran 
testified that during service, he sustained burns to his 
right lower extremity when a stove exploded.  While the 
service medical records obtained by the RO did not show the 
occurrence of any such injury, the veteran himself recently 
submitted records which indicate otherwise.  The veteran 
stated that as a result of the explosion, he was evacuated to 
Tokyo General Hospital.  It is noted that in 2001, the RO 
sought and obtained the veteran's service medical records 
from the National Personnel Records Center (NPRC).  In 
November 2005, the veteran submitted additional service 
medical records, none of which was included in the records 
received from NPRC.  He did not waiver consideration of these 
records by the RO.  It is not clear whether these records 
were already within the veteran's possession, or if they were 
obtained from NPRC.  Regardless, this raises the possibility 
that there may be additional outstanding service medical 
records.  In this regard, it is noted that the records 
submitted by the veteran indicate that he was hospitalized 
for several weeks.  However, these records do not appear to 
include complete reports of this hospitalization.  The RO 
must ensure that all service medical records are obtained and 
associated with the claims file prior to further adjudication 
of the claim.  

During a hearing held in September 2005, the veteran 
testified that he received his medical treatment from the El 
Paso VA Medical Center (VAMC) as well as the Beaumont Army 
Medical Center (AMC).  While the RO has obtained the 
veteran's VA treatment records from the El Paso VAMC, 
treatment records from Beaumont AMC have not been obtained.  
These records must also be obtained and associated with the 
claims file prior to further evaluation of the claims on 
appeal.

During the September 2005 hearing, the veteran reported that 
he had been scheduled for follow-up treatment for his 
prostate condition at the VAMC.  The RO should thus ensure 
that any outstanding VA medical records are obtained and 
associated with the claims file.

The veteran contends that his onychomycosis should be rated 
compensable.  A VA examination has not been conducted to 
determine the severity of this condition.  This should be 
accomplished prior to further consideration of this matter. 

It is further noted that the service medical records 
submitted by the veteran indicate that he did indeed sustain 
burns to his right lower extremity.  A VA examination should 
be conducted to determine the status of the residuals of his 
burns.

In a January 2001 VA examination report, the examiner 
indicated that the veteran's microhematuria was probably 
secondary to the veteran's prostate condition.  A March 2003 
VA examination indicated that the veteran's prostate 
condition was not likely related to Agent Orange exposure in 
service.  The report noted, however, that microhematuria was 
as likely as not related to Agent Orange exposure.  No 
explanation for this was provided.  The etiology of the renal 
failure was not addressed.  In light of the inconsistency 
here, additional VA examination should be accomplished for 
clarification and explanation of the etiology of the 
microhematuria.  Since chronic renal failure and 
microhematuria may involve the same organ(s), VA examination 
regarding the etiology of the chronic renal failure should 
also be accomplished.    

Accordingly, this matter is REMANDED for the following 
development:

1.  The veteran should be advised to 
submit any pertinent records within his 
possession which have not already been 
submitted.  This includes service medical 
records, service personnel records, and 
post-service medical records.  He should 
also be informed of the requirements for 
establishing a higher rating for 
onychomycosis.

2.  The RO should take the necessary 
steps to obtain any outstanding service 
medical records, to include any inpatient 
records from September and October 1950, 
for treatment received in Korea and at 
the Tokyo Army Hospital, and associate 
them with the claims file.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he is provided 
the opportunity to obtain and submit 
those records for VA review. 

3.  The RO should take the appropriate 
steps to obtain the veteran's post-
service treatment records from the 
Beaumont Army Hospital, and associate 
them with the claims file.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he is provided 
the opportunity to obtain and submit 
those records for VA review.

4.  The RO should take the appropriate 
steps to obtain any outstanding VA 
medical records, to include treatment 
records from April 2004 to present, from 
the El Paso VAMC, and associate them with 
the claims file.  

5.  If the veteran identifies any 
additional providers, or if the RO 
becomes aware of the existence of any 
additional evidence, appropriate steps to 
obtain such records should be undertaken.  
If, after making reasonable efforts, the 
RO cannot locate such records, the RO 
must specifically document what attempts 
were made to locate the records.  With 
any government records that cannot be 
obtained, the RO must indicate in writing 
that further attempts to locate or obtain 
any government records would be futile.  
The RO must then: 
(a) notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claim.  The claimant must then be 
given an opportunity to respond.

6.  After all pertinent evidence have 
been gathered and associated with the 
claims file, the veteran should be 
scheduled for VA examinations to address 
the matter of the severity of his 
onychomycosis, residuals of the burns 
sustained in service, as well as the 
etiology of the microhematuria and 
chronic renal failure.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to each 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of each physician.  

a. The veteran should be afforded a 
VA examination to determine the 
severity of his onychomycosis.  The 
physician is to provide a detailed 
review of the veteran's history, 
current complaints, and the severity 
of the condition.  The examiner must 
provide a clear explanation for each 
finding and opinion expressed.  

b. The veteran should be scheduled 
for a VA examination to determine 
the residuals of the burns which 
were sustained in September 1950.  
The physician should indicate the 
diagnosis of the veteran's right leg 
and right knee disorder, and 
indicate whether it is at least as 
likely as not (50 percent 
probability or more) that any such 
diagnosed disorder was caused by or 
related to burns of the right lower 
extremity, which were sustained in 
service.  If any other condition was 
caused by the in-service burns, the 
examiner should so indicate.  The 
examiner must provide a clear 
explanation for each finding and 
opinion expressed.  

c. The veteran should be scheduled 
for a VA examination to address the 
question of the etiology of 
microhematuria and chronic renal 
failure.  The physician is to 
indicate whether it is at least as 
likely as not that the veteran's 
microhematuria and chronic renal 
failure is due to exposure to Agent 
Orange during service.  The examiner 
is to specifically address the 
findings on prior VA examinations 
with regard to this matter 
(particularly the March 2003 VA 
examination which attributed 
microhematuria to Agent Orange 
exposure).  Any difference in 
opinion with prior medical opinions 
should be clearly explained.  A 
clear explanation for each finding 
and opinion expressed must be 
provided in the examination report.  

7.  The RO must notify the veteran that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that he does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

8.  Thereafter, following any other 
appropriate development (to include any 
additional necessary VA examinations), 
the RO should readjudicate the appealed 
issues based on all the evidence of 
record.  If any benefit sought on appeal 
is not granted, the veteran should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  He should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



			
                 V. L. JORDAN	D. C. SPICKLER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

